 8:17-cv-00491-JMG-CRZ Doc # 193 Filed: 08/29/21 Page 1 of 5 - Page ID # 1878




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SCOTT OLSON, as the Personal
Representative of the Estate of Cathy
Jo Bettisworth,

                    Plaintiff,                         8:17-CV-491

vs.
                                             MEMORANDUM AND ORDER
BNSF RAILWAY COMPANY,
formerly known as Burlington
Northern and Santa Fe Railway
Company,

                    Defendant.


      This matter is before the Court on the parties' objections to designated
deposition testimony of Dr. Hernando Perez, which was provided to the Court
late in the afternoon of August 27.


Plaintiff's Objections
      68:17-18           Sustained.
      69:24-72:10        Sustained.


      Whether an expert's opinion testimony is admissible, under the Rules of
Evidence, is obviously a question for the Court. See Fed. R. Evid. 702. And the
Court has answered that question. Filing 111. Other rulings regarding Perez'
testimony might have been relevant authority for the Court in making that
determination, but an attempt to present the jury with the ruling of other
courts, in other cases, is an attempt to circumvent this Court's ruling in this
case. See Estate of Thompson v. Kawasaki Heavy Indus., Ltd., 933 F. Supp. 2d
    8:17-cv-00491-JMG-CRZ Doc # 193 Filed: 08/29/21 Page 2 of 5 - Page ID # 1879




1111, 1152 (N.D. Iowa 2013). Those legal determinations are not relevant to
Dr. Perez' credibility, absent any indication that he engaged in deliberately
deceptive or unethical conduct—to the extent that BNSF is instead suggesting
that Dr. Perez is a poor scientist, the way to demonstrate that is to vigorously
examine his opinions "in this case, based on his reasoning, methodology, and
the facts and assumptions on which he relied in this case." Id.1


Defendant's Objections
         14:8-17:14           Overruled.
         30:4-11              Overruled.
         18:18-19             Sustained.
         25:21-27:18          Overruled
         28:3-22              Overruled.
         34:9-15              Overruled
         37:22-38:17          Overruled.
         35:16-37:14          Overruled.
         54:15-55:10          Overruled.
         38:18-39:11          Overruled except as to the phrase "and is completely
                              consistent with the railroad's documentation" at
                              38:23-24.




1   Furthermore, were BNSF entitled to present evidence of cases in which Dr. Perez' opinions
were excluded, the plaintiff would surely be entitled to present evidence of other cases in
which his opinions were admitted, up to and including this case—and that would inevitably
derail this case into a "mini-trial" over the issues in all those other cases. See id. That's
precisely the sort of confusion, misleading, undue delay, and wasted time that Fed. R. Evid.
403 permits the Court to preclude.


                                             -2-
 8:17-cv-00491-JMG-CRZ Doc # 193 Filed: 08/29/21 Page 3 of 5 - Page ID # 1880




      41:8-42:11        Overruled except as to the phrases "the evidence is
                        documented in the railroad's documentation" and "the
                        BNSF documents" at 41:11-12 and 41:14.
      44:23-46:20       Overruled as to 44:23-45:4, sustained as to 45-5-46:20.
      56:8-58:3         Overruled as to 56:8-16, ending with the word "yes."
                        Sustained as to 56:16-58:3, beginning after the word
                        "yes."
      59:7-22           Overruled.
      60:3-21           Sustained.


      BNSF argues that its duty to its employees is defined by FELA, not
OSHA, and cites authority for the proposition that violation of an OSHA
regulation is not negligence per se under FELA. Ries v. Nat'l R.R. Passenger
Corp., 960 F.2d 1156, 1162 (3d Cir. 1992). Perhaps so. See id.; but see Pratico
v. Portland Terminal Co., 783 F.2d 255 (1st Cir.1985). But courts have held
that evidence of a defendant's violation of OSHA regulations may be admissible
in a FELA case as evidence of negligence. See Ries, 960 F.2d at 1164; see also
Robertson v. Burlington N. R. Co., 32 F.3d 408, 410 (9th Cir. 1994); Albrecht v.
Baltimore & Ohio R. Co., 808 F.2d 329, 332 (4th Cir. 1987).
      That said, however, those cases are distinguishable based on the
substance of the proffered testimony. Perez did not speak to a specific OSHA
regulation, which established a specific standard for workplace safety. Rather,
he opined as to the OSHA "general duty clause," which simply provides that
"Each employer . . . shall furnish to each of his employees employment and a
place of employment which are free from recognized hazards that are causing
or are likely to cause death or serious physical harm to his employees." 29
U.S.C. § 654(a)(1). That, the Court finds, is meaningfully different from



                                      -3-
 8:17-cv-00491-JMG-CRZ Doc # 193 Filed: 08/29/21 Page 4 of 5 - Page ID # 1881




evidence of safety regulations that, for instance, specifically defined the
specifications for fixed industrial stairs, see Ries, 960 F.2d at 1157-58; or set
noise standards, see Robertson, 32 F.3d at 409. The Court agrees with BNSF
that Perez' proffered testimony here—that BNSF purportedly breached a
general duty under OSHA to provide a safe workplace—carries little relevance
and would unduly confuse the issues in this non-OSHA case.


      60:22-61:3        Overruled.
      61:3-66:21        Overruled.


      BNSF objects that Dr. Perez' testimony about the Vermeulen article
regarding the excess risk of lung cancer resulting from exposure to elemental
carbon "is outside the opinions of his discovery deposition." Not so. At his
discovery deposition, when asked whether he would be "giving opinions in this
case with regard to how much exposure to diesel exhaust is necessary for one
to develop lung cancer," Perez replied that he was presenting "the Vermeulen
data" which he described in essentially the same terms. Filing 85-2 at 18. And
he described the same in his expert report. Filing 106-2 at 7 & 14 n.3. Not only
is the proffered testimony not beyond the scope of the discovery deposition; it's
found there and in the expert report almost word-for-word.


      IT IS ORDERED:


      1.    The parties' objections are sustained and overruled as noted
            above.


      2.    Where objections were sustained, that testimony shall be
            stricken.


                                      -4-
8:17-cv-00491-JMG-CRZ Doc # 193 Filed: 08/29/21 Page 5 of 5 - Page ID # 1882




    Dated this 29th day of August, 2021.

                                          BY THE COURT:


                                          John M. Gerrard
                                          United States District Judge




                                    -5-
